EXHIBIT 10.1



AMENDMENT 1 TO EMPLOYMENT AGREEMENT




THIS AMENDMENT 1 TO EMPLOYMENT AGREEMENT (this “Amendment 1”) is made and
entered into as of October 9, 2019 by and between Community First Bancshares,
Inc., a federally-charted corporation organized under the laws of the United
States of America (the “Company”), Newton Federal Bank, a federally-chartered
savings association organized under the laws of the United States of America
(the “Bank” and together with the Company, the “Employer”), and Johnny S. Smith,
a resident of the State of Georgia (the “Executive”).


RECITALS:


WHEREAS, the Employer and the Executive entered into that certain Employment
Agreement, dated as of September 1, 2018 (the “Employment Agreement”) providing
for an initial term of three years, which Employment Agreement was renewed for
an additional year on July 25, 2019, so that the Executive’s current term of
employment under the Employment Agreement expires on September 1, 2022;


WHEREAS, the Company entered into that certain Agreement and Plan of Merger,
dated August 19, 2019 (the “Merger Agreement”), with ABB Financial Group, Inc.
(“ABB Financial”), providing for the merger of ABB Financial into the Company
with the Company as the resulting entity (the “Merger”);


WHEREAS, to facilitate the consummation of the Merger and the combination of the
Company and ABB Financial and to address management succession of the Company
and the Bank, the Executive has agreed to resign as Chief Executive Officer of
the Company and the Bank on the effective date of the Merger, but remain as
President of the Company and the Bank for a period of sixty (60) days following
the effective date of the Merger;


WHEREAS, the Employer acknowledges that the Employment Agreement authorizes the
Executive to terminate his employment for “Good Reason,” as defined in the
Section 1.11 of the Employment Agreement, on the closing date of the Merger (the
“Effective Date”) because of the change in the Executive’s title and
responsibilities that will occur if the Merger is consummated, and as a result
the Employer and the Executive desire to amend the terms and conditions of the
Employment Agreement to provide for: a partial payment of an amount calculated
in accordance with Section 3.3.1 of the Employment Agreement; the terms of the
Executive’s continued employment following the partial payment; and a final
payment of the remaining amount due on the Termination Date (as defined below);


WHEREAS, the terms and conditions of this Amendment 1 shall take effect only
upon the closing of the Merger on the Effective Date, and this Amendment 1 shall
be null and void with no force or effect in the event the Merger is not
consummated.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, the Employer and the Executive hereby agree as follows:



--------------------------------------------------------------------------------



1.
Duties.



The first sentence of Section 2.1 of the Employment Agreement is hereby deleted
and amended to read as follows, with the remaining provisions of Section 2 to
unchanged:


“The Executive is employed as President of the Employer, subject to the
direction of the Board of Directors or its designee(s).”


2.
Term and Termination.



Sections 3.1.1, 3.1.2 and 3.1.3 of the Employment Agreement are deleted in their
entirety and a new Section 3.1 is added to read as follows:


“3.1. Term.The Term of this Agreement (the “Term”) shall begin as of the close
of the merger contemplated by the Agreement and Plan of Merger, dated August 19,
2019, by and between Community First Bancshares, Inc., Community Interim
Corporation and ABB Financial Group, Inc. (the “Effective Date”) and shall
continue until the first to occur of the Employee’s termination pursuant to
Section 3.2 hereof or sixty (60) days following the Effective Date (the
“Termination Date”).”


Section 3.2. (including Sections 3.2.1, 3.2.2, 3.2.3 and 3.2.4) of the
Employment Agreement is deleted in its entirety, and a new Section 3.2 is added
to read as follows:


“Section 3.2. Termination. The Employer may terminate the employment of the
Executive for any reason by providing Executive ten (10) days’ notice of
termination, in which event the Employer shall have no further obligation to the
Executive except for the payment of: the salary Executive would have earned if
Executive remained in the Employer’s employ for sixty (60) days following the
Effective Date;any other amounts earned and unpaid; any vested benefits as of
the Termination Date; and the remaining amount due under Section 3.3.1
calculated in accordance with said Section 3.3.1.


Notwithstanding anything in this Agreement to the contrary, the Term shall
expire automatically upon the Executive’s death or Permanent Disability, in
which event the Employer shall pay the Executive or the Executive’s surviving
spouse the amount set forth in Section 3.3.1.”


3.
Effective Date and Termination Payments.



Section 3.3.1 and 3.3.2 of the Employment Agreement are deleted in their
entirety and  a new Sections 3.3.1 is added to read as follows:


“3.3 Effective Date and Termination Payments.


3.3.1 On the Effective Date and in consideration of the Executive’s agreeing to
amend the Employment Agreement pursuant to the terms and conditions of this


2

--------------------------------------------------------------------------------

Amendment 1, the Executive shall be entitled to receive a lump sum payment equal
$550,000.  In addition, subject to the execution of the Release and Separation
Agreement in the form attached as Exhibit A hereto, on the Termination Date the
Executive shall be entitled to receive a lump sum payment equal to $834,000 less
the sum of (i) $550,000 and (ii) the product of $23,166.67 and the number of
months from September 1, 2019 to the Effective Date, pro rated to reflect an
Effective Date after the first day of any month.  Executive shall also be
entitled to any unpaid salary plus accrued and unpaid benefits through the
Termination Date.


3.3.1.1 In addition, the Employer shall pay monthly, by the fifth of each month,
an amount less applicable tax withholding, equal to what would be the
Executive’s cost of COBRA health continuation coverage for the Executive and
eligible dependents for the greater of twelve (12) months from the Termination
Date or the period during which the Executive and those eligible dependents are
entitled to COBRA health continuation coverage from the Employer.  The Executive
shall also be entitled to any vested benefits as of the Termination Date.


4.
Compensation.



Section 4.1 of the Employment Agreement is deleted in its entirety and a new
Section 4.1 is added to read as follows:


“4.1 Base Salary.  the Executive shall be compensated at a base rate of Two
Hundred and Fifty-Three Thousand Dollars ($253,000.00) per year (“Base
Salary”).”


Section 4.2 of the Employment Agreement is amended by retaining the first two
sentences of Section 4.2 and deleting the remainder of the Section beginning
with the word “Notwithstanding”.


Section 4.3 of the Employment Agreement is amended by adding the following
language to the end thereof:


“Notwithstanding the foregoing or anything provided for in any award agreement
with the Executive under the Community First Bancshares, Inc. 2018 Equity
Incentive Plan (the “2018 Equity Plan”), on the Effective Date, the Executive
will forfeit all unvested shares of restricted stock and all unvested or
unexercisable stock options granted to him under the 2018 Equity Plan.”


Section 4.5 of the Employment Agreement is amended by deleting the last sentence
of said Section.


Section 4.9 of the Employment Agreement is deleted in its entirety.


The remaining provisions of Section 4 shall remain unchanged.


3

--------------------------------------------------------------------------------



5.
 Non-Competition.

Section 6 of the Employment Agreement is deleted in its entirety and a new
Section 6 is added to read as follows:


“6. Non-Competition.


The Executive agrees that during his employment by the Employer hereunder and in
the event of his termination for any reason, for a period of twenty-four (24)
months thereafter, the Executive will not (except on behalf of or with the prior
written consent of the Employer), within the Area, either directly or
indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Employer, engage in any
business which is the same as or essentially the same as the Business of the
Employer. Notwithstanding the foregoing, the Employer agrees that the Executive
may own up to 5% of the voting shares of any financial institution engaged in
the Business of the Employer in the Area.  Notwithstanding the foregoing, this
provision shall not apply following a Change in Control.”


6.   Non-Solicitation of Customers.


Section 7 of the Employment Agreement is deleted in its entirety and a new
Section 7 is added to read as follows:


“7. Non-Solicitation of Customers.


The Executive agrees that during the Executive’s employment by the Employer
hereunder and in the event of the Executive’s termination for any reason, for a
period of twenty-four (24) months thereafter, the Executive will not (except on
behalf of or with the prior written consent of the Employer), on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, directly or by
assisting others, any business from any of the Employer’s or its Affiliate’s
customers, including actively sought prospective customers, with whom the
Executive has or had material contact during the last twelve (12) months of the
Executive’s employment, for purposes of providing products or services that are
competitive with those provided by the Employer or its Affiliates. 
Notwithstanding the foregoing, this provision shall not apply following a Change
in Control.”


7.   Non-Solicitation of Employees.


Section 8 of the Employment Agreement is deleted in its entirety and a new
Section 8 is added to read as follows:


“8. Non-Solicitation of Employees.


The Executive agrees that during the Executive’s employment by the Employer
hereunder and in the event of the Executive’s termination for any reason, for a
period of twenty-four (24) months thereafter, the Executive will not on the
Executive’s own behalf or in the service or on behalf of others, solicit,
recruit or hire away or attempt to solicit,


4

--------------------------------------------------------------------------------

recruit or hire away, directly or by assisting others, any employee of the
Employer or its Affiliates, whether or not such employee is a full-time employee
or a temporary employee of the Employer or its Affiliates and whether or not
such employment is pursuant to written agreement and whether or not such
employment is for a determined period or is at will. Notwithstanding the
foregoing, this provision shall not apply following a Change in Control.”


8.   Other Terms and Conditions of Employment Agreement.


Except for the amendments to the Employment Agreement set forth in this
Amendment 1, each of the terms and conditions set forth in the Employment
Agreement shall remain in full force and effect unless such terms, such as the
definitions of “Cause” and “Good Reason” are no longer relevant or applicable. 
In addition, if any Section or subsection of the Employment Agreement is deleted
and not replaced, such Section or subsection shall be “reserved” so that no
other Sections of the Employment Agreement require renumbering.


9.   Effectiveness.


It is expressly agreed and understood that this Amendment 1 shall take effect
only upon the Effective Date of the Merger and shall be null and void with no
force and effect in the event the Merger is not consummated.


IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement in
accordance with the provisions hereof.


Executed this 9th  day of October, 2019.


/s/ Johnny S. Smith

JOHNNY S. SMITH


Executed this 9th day of October, 2019.


/s/ William D. Fortson, Jr.
COMMUNITY FIRST BANCSHARES, INC.


By: William D. Fortson, Jr.

Title: Chairman



Executed this 9th day of October, 2019.


/s/ William D. Fortson, Jr.
NEWTON FEDERAL BANK


By: William D. Fortson, Jr.

Title: Chairman
5

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE AND SEPARATION AGREEMENT


PLEASE READ CAREFULLY
This Release and Separation Agreement (this “Agreement”) is made and entered
into by and between Johnny S. Smith (“Executive”), Community First Bancshares,
Inc. (the “Company”), and Newton Federal Bank (the “Bank”), as well as any
affiliated or related entities, subsidiaries, or divisions, and the
shareholders, directors, officers, Executives, and agents thereof (collectively
referred to as “Employer”).
RECITALS:


WHEREAS, Employer and Executive entered into that certain Employment Agreement,
dated September 1, 2018 (together with Amendment 1, described below, the
“Employment Agreement”) providing for an initial term of three years, which
Employment Agreement was renewed for an additional year on July 5, 2019 so that
Executive’s current term of employment under the Employment Agreement expires on
September 1, 2022;


WHEREAS, the Company entered into that certain Agreement and Plan of Merger,
dated August 19, 2019 (the “Merger Agreement”), with ABB Financial Group, Inc.
(“ABB Financial”), providing for the merger of ABB Financial into the Company
with the Company as the resulting entity (the “Merger”);


WHEREAS, to facilitate the consummation of the Merger and the combination of the
Company and ABB Financial, Executive has agreed to resign as Chief Executive
Officer of the Company and the Bank on the effective date of the Merger, but
remain as President of the Company and the Bank until sixty days following the
closing of the Merger;


WHEREAS, Employer acknowledges that the Employment Agreement authorized
Executive to terminate his employment for “Good Reason,” as defined in the
Section 1.11 of the Employment Agreement, on the closing date of the Merger (the
“Effective Date”) because of the change in Executive’s title and
responsibilities that will occur as a result of the Merger, and as a result
Employer and Executive entered into Amendment 1 of the Employment Agreement on
October 9, 2019 (“Amendment 1”) to amend certain terms and conditions of the
Employment Agreement, effective as of the Effective Date of the Merger, to
provide for: a partial payment of an amount calculated in accordance with
Section 3.3.1 of the Employment Agreement; the terms of Executive’s continued
employment following the partial payment; and a final payment of the remaining
amount due on the Termination Date (as defined below);


WHEREAS, the Effective Date of the Merger occurred on _________, 2020 and
Executive received on the Effective Date an initial severance payment of
$550,000.00 with the remaining severance payment due and payable on the
Termination Date, as defined in Amendment 1, and Employer is willing to pay a
final severance payment to Executive in the amount of $___________ on the
condition that Executive enters into this Agreement.


A-1

--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements and promises set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
Executive and Employer agree as follows:
1. Severance Benefits. In consideration for Executive’s promises as set forth
herein, Employer has paid or shall pay Executive the following severance
benefits:
a. On the Effective Date, Employer paid Executive the sum of $550,000.00 less
applicable deductions and withholdings pursuant to Amendment 1 of the Employment
Agreement.
b. As of the Termination Date, as defined in Amendment 1, a lump sum amount
equal to $_______less applicable deductions and withholdings.________________
c.            [INSERT OTHER SEVERANCE AMOUNTS AS APPLICABLE]
2. Salary and Other Benefits.  Employer and Executive agree and acknowledge that
in addition to the severance amounts payable pursuant to Section 1 above,
Executive shall be entitled to his salary and benefits through the Termination
Date, as provided in the Employment Agreement as amended by Amendment 1.
3. Release.  Executive hereby releases, acquits, and forever discharges
Employer, its parent companies, subsidiaries, divisions, affiliates and
controlling persons (if any), their officers, directors, board members,
executives, representatives, attorneys, personal representatives, affiliated or
unaffiliated benefit plans, third-party administrators, any and all of their
successors and assigns, and all persons acting by, through, under, or in concert
with any of them (collectively the “Employer”) from any and all actions, causes
of action, claims, demands, losses, claims for attorneys’ fees, claims for
severance of any kind or origin and all other forms of civil damages,
occurrences, and liabilities of any kind whatsoever, both known or unknown,
arising out of any matter, happening, or thing, from the beginning of time to
the date of this Agreement is signed by Executive, specifically including, but
not limited to, any and all liability arising from, including amendments to and
anti-retaliation provisions deriving from, the following:
•
Local, state, or federal common law, statute, regulation, or ordinance;

•
Title VII of the Civil Rights Act of 1964;

•
Section 1981 of the Civil Rights Act of 1866;

•
the Age Discrimination in Employment Act of 1967;

•
the Americans with Disabilities Act of 1990;

•
the Family and Medical Leave Act;

•
the Employee Retirement Income Security Act of 1974;

•
the Health Insurance Portability and Accountability Act;

•
the Occupational and Safety Health Act;

•
the Equal Pay Act;

•
the Uniformed Services Employment and Re-employment Act of 1994;

•
Executive Orders 11246 and 11141;

•
the Worker Adjustment and Retraining Notification Act;

•
the Rehabilitation Act of 1973;

•
the Medicare, Medicaid and SCHIP Extension Act of 2007;

•
state workers’ compensation laws;

•
state non-discrimination and/or human affairs laws;

•
state payment of wages laws, acts or regulations;

•
Executive’s employment relationship and/or affiliation with Employer.





A-2

--------------------------------------------------------------------------------

This release also includes a release of any claims for wrongful termination,
breach of express or implied contract, intentional or negligent infliction of
emotional distress, libel slander, as well as any other claims, whether in tort,
contract or equity, under federal or state statutory or common law.
Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act (“FLSA”), Executive admits that he has received from Employer all
rights and benefits, if any, potentially due to him pursuant to the FLSA. 
Executive states that he is aware of no facts (including any injuries or
illnesses) which might lead to his filing of a workers’ compensation claim
against Employer.  It is the parties’ intent to release all claims which can
legally be released but no more than that.
4. Covenant Not to Sue.  Executive represents that he has no claims pending or
filed with any local, state or federal agency (including the U.S. Equal
Employment Opportunity Commission, the U.S. Department of Labor, and any
comparable state or local administrative agency) or court against Employer as of
the date this Agreement was signed by Executive. Executive further agrees that
he or she will not file or participate in any lawsuit against Employer arising
out of or in connection with the employment relationship previously existing
between them or the termination of that relationship other than one based upon
Employer’s alleged violation of this Agreement.  The foregoing shall be
construed as a covenant not to sue.  This Agreement may be introduced as
evidence at any legal proceeding as a complete defense to any claims existing as
of the date of this Agreement ever asserted by Executive against Employer.
5. Discrimination Charges; ADEA Challenges to this Agreement.  Nothing in this
Agreement shall be interpreted or applied in a manner that affects or limits
Executive’s otherwise lawful ability to bring an administrative charge with, to
participate in an investigation conducted by, or to participate in a proceeding
involving the U.S. Equal Employment Opportunity Commission or other comparable
state or local administrative agency.  However, Executive specifically agrees
that the consideration provided to him in this Agreement represents full and
complete satisfaction of any monetary relief or award that could be sought or
awarded to Executive in any administrative action (including any proceedings
before the U.S. Equal Employment Opportunity Commission or any comparable state
or local agency) arising from events related to his employment with Employer or
the termination thereof.  Additionally, nothing in this Agreement shall be
interpreted or applied in a manner that affects or limits Executive’s ability to
challenge this Agreement’s compliance with notice and other requirements of the
Age Discrimination in Employment Act (“ADEA”).


6. No Prior Assignment.  Executive further warrants and covenants, recognizing
that the truth of this warranty and covenant is material to the above
consideration having passed, that he has not assigned, transferred or conveyed
at any time to any individual or entity any alleged rights, claims or causes of
action against Employer.
7. Medicare Benefits.  Executive affirms, covenants, and warrants he is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Agreement,
is not entitled to, is not eligible for, and has not applied for or sought
Social Security or Medicare benefits.  In the event any


A-3

--------------------------------------------------------------------------------

statement in the preceding sentence is incorrect (for example, but not limited
to, if Executive is a Medicare beneficiary, etc.), the following sentences
(i.e., the remaining sentences of this paragraph) apply: Executive affirms,
covenants, and warrants he has made no claim against, nor is he aware of any
facts supporting any claim against, Employer under which it could be liable for
medical expenses incurred by Executive before or after the execution of this
Agreement. Furthermore, Executive is aware of no medical expenses which Medicare
has paid and for which Employer is or could be liable.  Executive agrees and
affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. Executive
will indemnify, defend, and hold Employer harmless from Medicare claims, liens,
damages, conditional payments, and rights to payment, if any, including
attorneys’ fees, and Executive further agrees to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
8. Performance.  Employer’s obligation to perform under this Agreement is
conditioned upon Executive’s agreements and promises to Employer as set forth
herein. In the event Executive breaches any such agreements or promises or
causes any such agreements or promises to be breached, Employer’s obligations to
perform under this Agreement shall automatically terminate and Employer shall
have no further obligation to Executive. Further, Employer shall be entitled to
seek, at its option, the return of all but $100.00 of the severance benefits
paid to Executive pursuant to this Agreement.
9. Employer Information, Non-Solicitation of Customers and Non-Solicitation of
Employees.  Executive agrees that he will comply with the obligations provided
in Sections 5, 6, 7 and 8 of the Employment Agreement, as amended by Amendment
1, related to confidential information of Employer, non-competition,
non-solicitation of customers and non-solicitation of Executives, for the terms
stated in the Employment Agreement.
10. Disparagement.  Executive agrees and covenants that he will not in any way
do or say anything at any time which disparages or derogates Employer, its
business interests or reputation, or any of its individual directors, officers,
Executives, or agents.
11. No Admission of Liability. Nothing in this Agreement (or the Agreement
itself) shall operate or be interpreted as an admission of liability as to any
of the claims, charges, actions and lawsuits released hereby.  Employer, and
each of its individual directors, officers, executives, agents and insurers, and
their successors, individually and collectively, expressly deny any such
liability.
12. Arbitration.  Any party claiming any violation of this Agreement or seeking
any remedy or relief in any way relating to or affecting this Agreement, or any
payments or benefits granted by it, must serve a written notice upon the other
party describing the alleged violation, identifying all relevant provisions of
this Agreement, and demanding arbitration.  The notice and request must be
served within thirty (30) calendar days of the incident (or the first date on
which the party with reasonable diligence should have become aware of it) giving
rise to the alleged violation. Failure to observe these time limits and
procedures will be deemed a waiver of all right to any relief or remedy.
Any dispute arising out of or relating to this Agreement shall be resolved by
final and binding arbitration in accordance with the Employment Arbitration
Rules of the American Arbitration Association and will be submitted to a
National Academy arbitrator selected in accordance with such rules.  In
consideration of this agreement to submit such disputes to final and binding
arbitration, the parties expressly waive the right to submit any dispute arising
under


A-4

--------------------------------------------------------------------------------

this Agreement to any court or government agency, provided, however, that this
shall not prevent Executive and Employer from seeking injunctive relief in
appropriate circumstances without first invoking and/or exhausting these
procedures.  The prevailing party (to be determined by the arbitrator) will be
entitled to reimbursement of its reasonable costs and attorneys’ fees from the
other party in any such arbitration proceeding, and the losing party shall also
be responsible for the arbitrator’s and any separate arbitration and reporting
fees.
Notwithstanding the above, Executive acknowledges and agrees that any violation
of Section 9 of this Agreement will cause Employer irreparable harm as to which
there may be no adequate legal remedy and therefore Employer shall be entitled
to injunctive or other equitable relief in addition to any monetary damages
deemed appropriate by the court, and that such action by Employer shall not be
subject to arbitration.
Executive further acknowledges and agrees that in the event of any violation of
Section 9, Employer shall no longer be obligated to provide any further benefit
or payment to Executive under this Agreement, and Executive further acknowledges
that the consideration received by Executive as of the date of any violation of
Section 9 shall represent full and complete consideration for his obligations
hereunder, including without limitation his full release of claims.
13. Final and Binding/Entire Agreement.  This Agreement and the Employment
Agreement sets forth the entire agreement between the parties and is intended to
be final and binding upon them.  It fully supersedes any and all prior
agreements or understandings on the subjects addressed therein or herein.  This
Agreement may only be amended by a written document signed by the parties or
their duly authorized representatives which specifically states that it was
intended as an amendment.
14. Notice.  Any notice required or permitted to be given under this Agreement
must be in writing and must be given in person or be sent by registered or
certified mail to:
a) Executive at the address he has designated for his  personnel files or any
subsequent address identified by Executive in writing; and
b) Employer at:  Attn:  Chairman of the Board, 8460 Dr. ML King Ave., Covington,
GA 30014
15. Controlling Law. This Agreement will be interpreted and enforced according
to the laws of the State of Georgia, except to the extent governed by the laws
of the United States of America in which case federal laws shall govern.
16. Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be in no way affected, impaired or invalidated.
17. Acknowledgements.  Executive acknowledges that it is the mutual intent of
the parties hereto that the full release contained in this Agreement fully
complies with the Age Discrimination in Employment Act (“ADEA”) and the Older
Workers Benefit Protection Act (“OWBPA”).  Accordingly, this Agreement requires,
and Executive acknowledges and agrees, that: 1) the consideration provided to
Executive under this Agreement exceeds the nature and scope of any consideration
to which Executive would otherwise have been legally entitled to


A-5

--------------------------------------------------------------------------------

receive absent execution of this Agreement; 2) execution of this Agreement and
the full release herein, which specifically includes a waiver of any claims
under the ADEA, is Executive’s knowing and voluntary act; 3) Executive is hereby
advised to consult with an attorney prior to executing this Agreement; 4)
Executive has had at least twenty-one (21) calendar days within which to
consider this Agreement and his signature on this Agreement prior to the
expiration of this twenty-one (21) day period (should Executive choose not to
take the full period offered) constitutes an irrevocable waiver of said period
or its remainder; 5) in the event Executive signs this Agreement, Executive has
another seven (7) calendar days to revoke it by delivering a written notice of
revocation to the addressee identified in the Notice provision above (Section
14), and this Agreement does not become effective until the expiration of this
seven (7) day period; 6) Executive has read and fully understands the terms of
this Agreement; and 7) nothing contained in this Agreement purports to release
any of Executive’s rights or claims under the ADEA that may arise from acts
occurring after the date of the execution of this Agreement.  The parties agree
that changes, whether material or immaterial, do not restart the running of the
21-day period.  To the extent that any provision of this Agreement is determined
to be in violation of the OWBPA or ADEA, it should be severed or modified to
comply with the OBWPA or ADEA, without affecting the validity or enforceability
of any of the other terms or provisions of this Agreement.
18. Compliance with Code Section 409A. To the extent applicable, it is intended
that the payment of benefits described in this Agreement comply with Section
409A of the Internal Revenue of 1986, as amended (the “Code”), and all guidance
or regulations thereunder (“Section 409A”), including compliance with all
applicable exemptions from Section 409A (e.g., the short-term deferral exception
and the “two times” pay exemption applicable to severance payments). This
Agreement will at all times be construed in a manner to comply with Section 409A
and should any provision be found not in compliance with Section 409A, Executive
hereby agrees to any changes to the terms of this Agreement deemed necessary and
required by legal counsel to bring this Agreement into compliance with Section
409A, including any applicable exemptions. Executive irrevocably waives any
objections he may have to any further changes that may be required by Section
409A.  In no event will any payment that becomes payable pursuant to this
Agreement that is considered “deferred compensation” within the meaning of
Section 409A, if any, and does not satisfy any of the applicable exemptions
under Section 409A, be accelerated or delayed in violation of Section 409A.  For
purposes of this Agreement, the benefits described in Section 1 of this
Agreement shall not be paid or commence until Executive incurs a “separation
from service” as defined in Section 409A.


PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE
FOR ENTERING INTO THIS AGREEMENT AND THAT EMPLOYER ADVISED YOU IN WRITING TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.  YOU PROMISE THAT NO
REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH HEREIN,
AND THAT YOU HAVE SIGNED THE SAME KNOWINGLY AND VOLUNTARILY.
YOU HAVE BEEN PROVIDED AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TTTO
TO CONSIDER THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS,RIGHTS
INCLUDING BUT NOT LIMITED TO THOSE ARISING UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT.  YOU SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE
REVOKE THIS AGREEMENT AND THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THAT REVOCATION PERIOD HAS EXPIRED.  ANY SUCH



A-6

--------------------------------------------------------------------------------

REVOCATION MUST BE IN WRITING AND RECEIVED BY EMPLOYER,
IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH IN SECTION 14,
PRIOR TO THE END OF THE REVOCATION PERIOD.



IN WITNESS WHEREOF, the parties have executed this Agreement:
 
Executed this __________ day of _________________, 2020


EXECUTIVE:


______________________________________
JOHNNY S. SMITH




Executed this __________ day of _________________, 2020


______________________________________
COMMUNITY FIRST BANCSHARES, INC.


By: ___________________________________
Title: __________________________________






Executed this __________ day of _________________, 2020


______________________________________
NEWTON FEDERAL BANK


By: ___________________________________
Title: __________________________________


A-7